BRIAN QUINN
    Chief Justice
                                     Court of Appeals                          VIVIAN LONG
                                                                                   Clerk

JAMES T. CAMPBELL
      Justice
                                      Seventh District of Texas              MAILING ADDRESS:
MACKEY K. HANCOCK
      Justice
                                    Potter County Courts Building              P. O. Box 9540
                                                                                 79105-9540
                                     501 S. Fillmore, Suite 2-A
 PATRICK A. PIRTLE
       Justice                       Amarillo, Texas 79101-2449                (806) 342-2650

                                    www.txcourts.gov/7thcoa.aspx

                                        December 1, 2015

James L. Abbott, Jr.                             Randall C. Sims
ABBOTT LAW OFFICE                                District Attorney
1105 S. Taylor Street                            501 S. Fillmore, Suite 5A
Amarillo, TX 79101                               Amarillo, TX 79101
* DELIVERED VIA E-MAIL *                         * DELIVERED VIA E-MAIL *

RE:       Case Number: 07-15-00382-CR, 07-15-00383-CR
          Trial Court Case Number: 68,699-B, 68,701-B

Style: Jesse Lee Espy aka Jesse Lee White v.
       The State of Texas

Dear Counsel:

          The following was filed in the captioned appeal as of December 01, 2015:

                     Clerk’s Record (1 volume, each cause number)

                                                      Very truly yours,
                                                      Vivian Long
                                                      VIVIAN LONG, CLERK

 xc:      Caroline Woodburn (DELIVERED VIA E-MAIL)
          Honorable John B. Board (DELIVERED VIA E-MAIL)